ACCEPTED
                                                                                          01-15-00378-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      6/5/2015 8:33:24 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 01-15-00378-CV

                        IN THE COURT OF APPEALS            FILED IN
                                                    1st COURT OF APPEALS
                     FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                               AT HOUSTON           6/5/2015 8:33:24 AM
                                                                 CHRISTOPHER A. PRINE
                                                                       Clerk

      AC INTERESTS, L.P. FORMERLY, AMERICAN COATINGS, L.P.,

                                     Appellant,

                                          v.

           TEXAS COMMISSION ON ENVIRONMENTAL QUALITY

                                      Appellee.


                     On Appeal from the 53rd Judicial District,
               Travis County, Texas, Cause No. D-1-GN-14-005160


                  UNOPPOSED FIRST MOTION
        FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee Texas Commission on Environmental Quality (TCEQ) submits this

unopposed motion under Rule 38.6(d) of the Texas Rules of Appellate Procedure

for an extension of time to file Appellee’s response brief. The deadline for filing

Appellee’s brief is June 18, 2015. The TCEQ is requesting a 21-day extension of

that deadline to and including July 9, 2015.
      The TCEQ is requesting this extension due to demands on its counsel

including the responsibility to prepare briefs in case. Cynthia Woelk is co-writing

a brief, due June12, 2015, in R.E. Janes Gravel Company v. Texas Commission on

Environmental Quality, et al., Cause No. 14-15-000-31-CV, in the Court of

Appeals for the Fourteenth District of Texas at Houston. In addition, she is writing

a brief, due June 26 in The Upper Trinity Water District and Texas Commission on

Environmental Quality v. National Wildlife Federation, No. 01-15-00374-CV, in

the Court of Appeals for the First District of Texas at Houston.

      No previous extension of time has been requested or granted regarding the

Appellee’s brief. This extension is not sought for delay and no party is prejudiced

by the extension.

      Counsel for Appellant has indicated by email dated June 4, 2015, that the

Appellant does not oppose this request for extension.

      Accordingly, the TCEQ respectfully requests that the deadline to file its

response brief in this matter be extended to and including July 9, 2015.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                         2
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

JON NIERMANN
Division Chief

   /s/ Cynthia Woelk
CYNTHIA WOELK
Assistant Attorney General
Texas State Bar No. 21836525
cynthia.woelk@texasattorneygeneral.gov

OFFICE OF THE ATTORNEY GENERAL
Environmental Protection Div. (MC-066)
P.O. Box 1248
Austin, Texas 78711-2548
Tel: (512) 463 - 2012
Fax: (512) 457 - 4613

Attorneys for Appellee
Texas Commission on Environmental
Quality




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on June 4, 2015 the undersigned, Cynthia Woelk,

counsel for Appellee TCEQ, conferred by e-mail with William Smalling, counsel

for Appellant A.C. Interests, L.P., formerly, American Coatings, L.P., on June 4,

2015 and was told that Appellant does not oppose this motion.


                                       /s/ Cynthia Woelk
                                      CYNTHIA WOELK




                                         4
                         CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2015, a true and correct copy of the

foregoing was served on the following counsel electronically through an electronic

filing manager or by e-mail:


William Smalling
The Law Office of C. William Smalling, PC
1700 Post Oak Blvd., 2 BLVD Place, Suite 600
Houston, Texas 77056
Tel: (713) 513-7153
Fax: (866) 738-0042
bsmalling@billsmallinglaw.com

Attorneys for Appellant,
A.C. Interests, L.P., formerly, American Coatings, L.P.



                                              /s/ Cynthia Woelk
                                             CYNTHIA WOELK




                                         5